          Case 20-30162 Document 19 Filed in TXSB on 01/28/20 Page 1 of 10



                    IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION


In re John Steven Steidl and Denise           §                    Bankruptcy Case No.20-30162
Anne Steidl,                                  §
                                              §
Debtors                                       §                                           Chapter 7
                                              §
                                              §


                   CHAPTER 7 TRUSTEE’S APPLICATION TO EMPLOY
                   THE LAW FIRM OF O’CONNORWECHSLER, PLLC AS
                       LITIGATION COUNSEL TO THE TRUSTEE

THIS MOTION SEEKS AN ORDER THAT MAY ADVERSELY AFFECT YOU. IF YOU OPPOSE
THE MOTION, YOU SHOULD IMMEDIATELY CONTACT THE MOVING PARTY TO RESOLVE
THE DISPUTE. IF YOU AND THE MOVING PARTY CANNOT AGREE, YOU MUST FILE A
RESPONSE AND SEND A COPY TO THE MOVING PARTY. YOU MUST FILE AND SERVE
YOUR RESPONSE WITHIN 21 DAYS OF THE DATE THIS WAS SERVED ON YOU. YOUR
RESPONSE MUST STATE WHY THE MOTION SHOULD NOT BE GRANTED. IF YOU DO NOT
FILE A TIMELY RESPONSE, THE RELIEF MAY BE GRANTED WITHOUT FURTHER NOTICE
TO YOU. IF YOU OPPOSE THE MOTION AND HAVE NOT REACHED AN AGREEMENT, YOU
MUST ATTEND THE HEARING. UNLESS THE PARTIES AGREE OTHERWISE, THE COURT
MAY CONSIDER EVIDENCE AT THE HEARING AND MAY DECIDE THE MOTION AT THE
HEARING.

REPRESENTED PARTIES SHOULD ACT THROUGH THEIR ATTORNEY.

THERE WILL BE A HEARING ON THIS MOTION ON MARCH 27, 2020 AT 11:00 A.M. IN
COURTROOM 403, 515 RUSK, HOUSTON, TX 77002

                Randy W. Williams, chapter 7 trustee for John Steven Steidl and Denise Anne Steidl

    (the "Trustee"), files this Application to engage the law firm of O’ConnorWechsler PLLC

    ("OWPLLC") as his counsel.

                                 Application to Employ OWPLLC

           1.    The Trustee desires to employ OWPLLC counsel on an hourly fee basis. The

    employment of OWPLLC is required to assist the Trustee in obtaining the Court’s authority to sell

    assets (and related services, and any litigation and legal advisory services that arise as directed by

    the Trustee), including the sale of Alabama real estate and an operating “bounce house” business

                                                   6
           Case 20-30162 Document 19 Filed in TXSB on 01/28/20 Page 2 of 10



      owned by the debtors.

             2.     The Trustee has selected OWPLLC because it employs Annie Catmull

      (“Catmull”) who, as set forth in more detail, has extensive bankruptcy experience.

             3.     OWPLLC maintains offices at 4400 Post Oak Parkway, Ste. 2360, Houston, Texas

      77027. Catmull’s direct line is (281)814-5977.

             4.     The Trustee believes that OWPLLC can provide the estate with the required legal

      expertise to allow the Trustee to efficiently maximize estate assets for the benefit of the creditors.

             5.     Catmull will be designated as attorney-in-charge and will be responsible for the

      representation. Catmull is admitted to practice before all Texas federal and bankruptcy courts, and

      to the Fifth Circuit Court of Appeals. After completing a full-time externship with the U.S.

      Bankruptcy Court, District of Utah, Catmull graduated in 1995 from the J. Quinney School of

      Law at the University of Utah. She was licensed by the S.D. of Texas in 1996, and thereafter her

      practice has been almost exclusively bankruptcy. As set forth in more detail in the attached

      Exhibit A, Catmull has significant experience in bankruptcy trials. Over the last 20 years, in

      addition, Catmull has represented many parties in interest to bankruptcy assets sales, including the

      holders of mineral liens, owners of overriding royalty interest in oil/gas properties, potential

      purchasers, and debtor’s ownership. In the Trustee’s view, she and OWPLLC is well-qualified for

      the proposed engagement.1

                                       Analysis of the Bechuck Factors

             6.     This Court has set forth specific factors relevant to the analysis of whether an



1
          The Trustee anticipates that Catmull will provide most or all of the services. Should she need assistance from
within her firm, however, it is available. Kathleen O’Connor has been licensed to practice in the State of Texas since
1995 and is admitted to practice before all Texas federal courts, and the Fifth Circuit Court of Appeals. She is a
seasoned litigator, and a member of the invitation-only American Board of Trial Advocates, a national association
of attorneys and judges whose mission is to foster improvement in the ethical and technical standards of practice
in the field of advocacy. Her successful representations include a former employee in breach of fiduciary duty
and claims under ERISA, breach of a non-compete and theft of trade secrets, construction contract disputes,
defense of multiple wrongful death claims, prosecution of claims against construction bonds, and defense of
multiple personal injury claims brought against multifamily real estate clients. She has also appeared and litigated
in bankruptcy court.

                                                           7
              Case 20-30162 Document 19 Filed in TXSB on 01/28/20 Page 3 of 10



         application to employ counsel to a trustee satisfies Rule 2014 of the Federal Rules of Bankruptcy

         Procedure. See In re Bechuck, 472 B.R. 371 (Bankr. S.D. Tex. 2012). The Trustee believes that

         this Application satisfies the standards of Rule 2014 and Bechuck by describing the breadth and

         depth of OWPLLC's, and its individual attorneys', relevant experience, including their history of

         success in similar cases resulting in tangible, material, and identifiable benefits.

                7.    Prior representations of the Trustee. Between 2011 through 2014, Catmull

         represented the Trustee in the chapter 11 case (and in the later chapter 7) of Green Valley

         Growers, Inc., case no. 09-31630, S.D. of Tex., Houston Div., before Judge L. Paul; including

         in related adversary proceedings 11-03080, 11-03103, and 11-03346. Catmull’s efforts

         yielded $847,000 in cash recovery to the trustee and a reduction of over $19 million in claims

         against the estate.2     Currently, Catmull represents the Trustee in as counsel in the chapter 7

         bankruptcy of Gulfstream Trucking, LLC, case no. 19-36569 in the S.D. of Texas, Houston

         Division. Other those representations (Green Valley and Gulfstream), Catmull and OWPLLC

         have not represented the Trustee.

                                Description of Attorneys' Assignments and Duties
                8.    Scope. As proposed, OWPLLC will represent the Trustee in obtaining the Court’s

         authority to sell assets, legal services related to such sales, and in litigation and legal advisory

         services, if any, as the need arises and determined and directed by the Trustee (including claim

         objections, if any).

                9.    At the time of this application the Trustee understands that the estate owns a non-

         exempt condominium in Alabama (24250 Perdido Beach Blvd, Orange Beach, Alabama) and an

         operating “bounce house” business (Bounce Zone, Inc.) owned by the debtors, which business has

         at least one interested buyer. .

                10.   Except as set forth above and in the attached affidavit, OWPLLC and its attorneys



2
    As set forth in the approved fee application in docket 521 in case no. 09-31630.
                                                              8
    Case 20-30162 Document 19 Filed in TXSB on 01/28/20 Page 4 of 10



have no other connection with the debtor, its creditors, any other parties in interest, their

respective attorneys and accountants, the United States trustee, or any person employed in the

office of the United States trustee and are "disinterested persons" within the definition of Section

101(14) of the Bankruptcy Code on the matters for which it is to be engaged as counsel. See

Attached Unsworn Declaration.

      11.   Compensation. Subject to Bankruptcy Court approval, the Trustee desires to

compensate OWPLLC at an hourly rate of $400 per hour for Catmull’s services, between $350

and $275 per hour should the services of other attorneys at the firm be required, and $110 per hour

for paralegal services.   In addition, OWPLLC shall be entitled to reimbursement of reasonable

out-of-pocket expenses.

      12.   OWPLLC will submit fee applications in accordance with the Bankruptcy Code, the

Federal Rules of Bankruptcy Procedure and the rules of this Court.

      13.   Accordingly, the Trustee requests that the Court approve the retention of OWPLLC as

counsel as set forth above and for such other relief as is just.

                                           Respectfully submitted,

                                           By:       Randy W. Williams
                                                     Randy W. Williams
                                                     Byman & Associates PLLC
                                                     Attorney
                                                     7924 Broadway Suite 104
                                                     281-884-9262 direct
                                                     rww@bymanlaw.com

                                           CHAPTER 7 TRUSTEE

                                                      and

                                           O’CONNORWECHSLER PLLC
                                           By: ___/s/ Annie Catmull
                                               Annie E. Catmull
                                               State Bar No. 00794932
                                               aecatmull@o-w-law.com
                                               4400 Post Oak Plaza, Suite 2360
                                               Houston, Texas 77027
                                               Telephone: (281) 814-5977

                                           PROPOSED ATTORNEYS FOR THE TRUSTEE
                                                 9
          Case 20-30162 Document 19 Filed in TXSB on 01/28/20 Page 5 of 10




                                   CERTIFICATE OF SERVICE

         I hereby certify that, pursuant to B. R. 2014, on January 28, 2020 this instrument was served
 (i) by United States first class mail, with proper postage affixed, to (a) the United States Trustee,
 515 Rusk Avenue, Suite 3516, Houston, Texas 77002, and (b) the creditors listed on the attached
 service list, and (ii) by electronic transmission to all registered ECF users appearing in the case as
 reflected in the email addresses listed immediately below.

                                                           /s/ Annie Catmull
                                                           Annie Catmull


Annie E Catmull on behalf of Trustee Randy W Williams
aecatmull@o-w-law.com, aecatmull@ecf.courtdrive.com

Donna Kaye Rashti on behalf of Creditor EQYInvest Grogans Owner, Ltd, LLP
donna@rashtiandmitchell.com, dkrm@aol.com

Lawrence D Tackett on behalf of Debtor Jon Steven Steidl
lawtackett@aol.com

Lawrence D Tackett on behalf of Joint Debtor Denise Anne Steidl
lawtackett@aol.com

US Trustee
USTPRegion07.HU.ECF@USDOJ.GOV

Randy W Williams
rww@bymanlaw.com,
rw13@trustesolutions.com;rw13@trustesolutions.net;rw11@trustesolutions.net;rww.trustee1@gmail.com




                                                   10
              Case 20-30162 Document 19 Filed in TXSB on 01/28/20 Page 6 of 10



                                                SERVICE LIST

AT&T                                   Corporation Service Company             P.O. Box 1690
C/0 Di versified Consultants, Inc.     P.O. Box 2576                           Manitowoc, WI 54221-1690
P.O. Box 551268                        Springfield, IL 62708
Jacksonville, FL 32255                                                         IRS
                                       Corporation Service Company             Austin, TX 73301
AT&T                                   801 Adlai Stevenson Drive
C/0 Credence                           Springfield, IL 62703                   Jay Chubb Insurance
17000 Dallas Parkway, Suite 204                                                164 Main Street, Suite C
Dallas, TX 75248                       Corporation Service Company             Pleasanton, CA 94566
                                       801 Adlai Stevenson Drive
AT&T                                   Springfield, IL 62703
C/0 Franklin Collections
P . 0 . Box 3 910                      Corporation Service Company             JS Wilkenfeld, MD
Tupelo, MS 38803-3910                  801 Adlai Stevenson Drive               P.O. Box 690129
                                       Springfield, IL 62703                   Houston, TX 77269
AT&T
C/0 Credence                           Crystal Reiser                          Kabbage
17000 Dallas Parkway, Suite 204        C/O Stephen R. Walker, Atty             9258 Peachtree Street, NE, Suite 1688
Dallas, TX 75248                       P.O. Box 340                            Atlanta, GA 30309
                                       Lufkin, TX 75902
AT&T                                                                           Kohls
P.O. Box 5093                          CT Corporation SYstems                  P. 0. Box 3115
Carol Stream, IL 60197                 330 N. Brand Blvd., Suite 700           Milwaukee, WI 53201
                                       Glendale, CA 91203
BFS Capital                                                                    Labcorp
3301 N. University Drive, Suite 300    CT Lien Solutions                       P.O. Box 2240
Pompano Beach, FL 33065                2929 Allen Parkway, Suite 100           Burlington, NC 27216-2240
                                       Houston, TX 77019
Bobby J. Hornsby, Atty                                                         Lemon Cleaning Company
2010 Old Springville Road, Suite 100   Direct TV                               11811 N. Freeway, Suite 500
Birmingham, AL 35215                   P.O. Box 105261                         Houston, TX 77060
                                       Atlanta, GA 30348-5261
Capital One                                                                    Lift Fund, Incl
P.O. Box 30281                         Exact Sciences                          2007 W. Martin Street
Salt Lake City, UT 84130-0281          145 E. Badger Road                      San Antonio, TX 78207
                                       Madison, WI 53713-2723
Capital One                                                                    Longwood Village, HOA
P.O. Box 30281                         Financial Agent Services                C/0 Sterling ASI
Salt Lake City, UT 84130-0281          P.O. Box 2576                           6842 N. Sam Houston Parkway W.
                                       Springfield, IL 62708                   Houston, TX 77064
Capital One Auto Finance
P.O. Box 259407                        First Data Merchant Services            Mac Pizza Management, Inc.
Plano, TX 75025                        1600 Terrell Mill Road SE, Suite 400    C/0 Allen Segal, Atty
                                       Marietta, GA 30067                      1200 Briarcrest , Suite 3100
Capital One Auto Finance                                                       Bryan, TX 77802
P.O. Box 259407                        Fun Brands, Inc.
Plano, TX 75025                        17767 N. Perimeter Drive, Suite Bll 7   Marcos Pizza
                                       Scottsdale, AZ 85255                    2000 Dairy Ashford, Suite 240
                                                                               Houston, TX 77077
Cesar Flores                           Funding Circle
1455 Lakeside Estates Drive, #1209     7 4 7 Front Street, 4th Floor           Memorial Pathology Consultants, LLC
Houston, TX 77042                      San Francisco, CA 94111                 P .0. Box 910
                                                                               Greenville, TX 75403
Clifford Kitten, MC                    Global Realty & Management, Inc.
21212 Northwest Freeway, Suite 305     15866 Champion Forest Drive             Methodist Hospital
Cypress, TX 77429                      Spring, TX 77379                        P. 0. Box 34 7 5
                                                                               Toledo, OH 43607-0475
Compass Bank                           HCA Houston Healthcare
2009 Beltline Road                     P. 0. Box 406420                        Methodist Hospital
Decatur, AL 35603                      Atlanta, GA 30384                       P. 0. Box 34 7 5
                                                                               Toledo, OH 43607-0475
Compass Bank                           HCA Houston Healthcare North Cypress    Methodist Pathology Assoc.
2009 Beltline Road                     C/O Medicredit, Inc.                    C/0 SCS Centerprise Consul ting Services
Decatur, AL 35603                      P. 0. Box 162 9                         2809 Regal Road, Suite 107
                                       Maryland Heights, MO 63043-0629         Plano, TX 75075
Corporaation Service Company
251 Little Falls Drive                                                         Michelle Mullican
Wilmington, DE 19808                   Houston Radiology Assoc.                C/O Eric D. Nielson, Atty
                                       C/0 Americollect                        9800 Northwest Freeway, Suite 314

                                                           11
              Case 20-30162 Document 19 Filed in TXSB on 01/28/20 Page 7 of 10



Houston, TX 77092                                                 1001 FM 2004
                                  548 Market Street, #35697       Lake Jackson, TX 77566
Montgomery County Tax Assessor    San Francisco, CA 94104
109 Gladstell Street
Conroe, TX 77301                  Rojo Capital                    Texas State Comptroller
                                  548 Market Street, #35697       P.O. Box 3486
Montgomery County Tax Assessor    San Francisco, CA 94104         Austin, TX 78714
109 Gladstell Street
Conroe, TX 77301                  Rose Direct Funding             Texas State Comptroller
                                  C/0 Steven Zakharyayec, LLC     P.O. Box 3486
Mr. Cooper                        1430 Braodway, Suite 402        Austin, TX 78714
P.O. Box 650783                   New York, NY 10018
Dallas, TX 75265                                                  US Anesthesia Partners
                                  S&S World Wide                  C/O SCS Centerprise Consul ting Services
Pal Realty, Inc.                  P .0. Box 513                   2809 Regal Road, Suite 107
23976 Highway 59 N.               7 5 Mill Street                 Plano, TX 75075
Holmdel, NJ 07733-9000            Colchester, CT 06415
                                                                  US Anesthesia Partners
Phoenix IV Assoc.                 Secured Lender Solutions, LLC   C/O Synerprises Consul ting
C/O Bobby J. Hornsby, Atty        P.O. Box 2576                   5651 Broadmoor
2010 Old Spring Road, Suite 100   Springfield, IL 62708           Mission, KS 66202
Birmingham, AL 35215
                                  Small Business Administration   West Houston Radiology Assoc.
Platinum Enterprises, LLC         1402 Corinth St #2100           C/O Americollect
19650 Ramblewood Drive            Dallas, TX 75215                P.O. Box 1690
Humble, TX 77338                                                  Manitowoc, WI 54221-1690
                                  Sync Bank - Care Credit
Reliant Pest Control              P.O. Box 965036                 William and Beverly Clough
C/O Transworld Systems            Orlando, FL 32896               62 60 Hunters View Lane
500 Virginia Drive, Suite 514                                     Cumming, GA 30041
Fort Washington, PA 19034         TDECU




                                                     7
         Case 20-30162 Document 19 Filed in TXSB on 01/28/20 Page 8 of 10



                             EXHIBIT A
     (EXAMPLES OF CATMULL’S BANKRUPTCY LITIGATION EXPERIENCE)


     Client(s)          Description of dispute         Length of trial/Results                      Court and case #
1.   Owner and          Trustee’s suit to impose on    Client (individual) granted                  Adv. proc. 17-03265
     affiliate of       owner and affiliate liability  partial summary judgment
     chapter 7          for the estate’s debt in excess10/31/18, 594 B.R. 383
     corporation        of $10 million                 (2018); followed by multi-
                                                       party settlement in Aug. 2019
2.   Co-obligors        Whether high net worth         No trial; successfully                       Bankr. case no. 18-
     with debtor on     individual-debtor’s chapter 11 mediated in 2018 by Judge D.                 30385, S.D. of Tex.
     $28 million in     should be converted to         Jones, settlement                            (J. Isgur)
     bank debt          chapter 7                      incorporated in confirmed
                                                       chapter 11 plan
3.   Chapter 11         Objection to proof of claim of Trial began 11/1/16 and                      bankr. case no. 15-
     debtor (multi-     Fannie Mae, mortgagee          ended 12/21/16. Court found:                 80319; adv. proc. no.
     family real                                       “Oak Grove and Fannie Mae                    15-08013 (J. L. Paul)
     estate)                                           worked together in bad faith”
                                                       to foreclose; objection
                                                       partially sustained; see
                                                           https://www.govinfo.gov/content/pkg/US
                                                           COURTS-txsb-3_15-bk-
                                                           80319/pdf/USCOURTS-txsb-3_15-bk-
                                                           80319-1.pdf
4.   Chapter 11         Motion of Fannie Mae for           1.5 days, stay relief denied,            Bankr. case no. 15-
     debtor (multi-     stay relief                        continued stay conditioned,              80319
     family real                                           plan successfully confirmed,
     estate)                                               final decree entered;
                                                            see
                                                           https://www.leagle.com/decision/inbco2
                                                           0160205666
5.   Plaintiff (an      Motion for contempt                3 hours; Jan. 2015; motion               Bankr., S.D. Tex. (J.
     individual) in                                        granted                                  Isgur); adv. proc. #
     suit to enforce                                                                                14-03307
     discharge and
     settlement
     injunction
6.   Commercial         Debtor’s opposed motion to         2 hours; Sept. 2014; motion              Bankr., S.D. Tex. (J.
     landlord in        extend 1129(e) deadline to         denied                                   Isgur); case # 13-
     chapter 11         confirm plan of                                                             36878
     bankruptcy of      reorganization
     restaurant
     company,
     objecting party
7.   Oilfield service   Litigation creditor’s post-trial   1.5 days; Sept. 2014;                    Bankr., S.D. Tex. (J.
     company in a       request for award of $898,147      $320,839 in fees allowed;                Brown); case # 13-
     chapter 11         in attorney fees and $323,951      $577,308 in fees disallowed,             2101
     bankruptcy,        in costs                           $323,951 in costs disallowed;
     debtor                                                see
     objecting to                                          https://www.govinfo.gov/content/pkg/US
                                                           COURTS-txsb-4_13-bk-
     request for                                           32101/pdf/USCOURTS-txsb-4_13-bk-
     statutory                                             32101-1.pdf

                                                       7
          Case 20-30162 Document 19 Filed in TXSB on 01/28/20 Page 9 of 10



      Client(s)          Description of dispute              Length of trial/Results                   Court and case #
      attorney fees
8.    Judgment           Obtained injunction directing       1 hour; Aug. 2013; after                  Bankr., S.D. Tex. (J.
      creditor,          defendants to put $1.154            initial evidentiary                       Bohm); adv. proc. 13-
      plaintiff          million in sale proceeds into       presentation, defendants                  03175
      judgment           registry of court                   agreed to injunction and
      holder                                                 settlement (that paid client
                                                             substantially in full)
9.    Small oil          Debtor’s (i) objections to $6       1.5 days; Nov. 2012; court                Bankr., S.D. Tex. (J.
      exploration and    million proof of claim, and         disallowed $6 million proof               Isgur); case no. 12-
      production         (ii) motion to estimate claim       of claim; 5th Circuit affirmed,           31267
      company in         at zero                             see Edward Talone, et al v. Anloc,
      chapter 11,                                            L.L.C., No. 13-20273 (5th Cir. 2014)
      debtor
10.   Small              Third motion for contempt of        17 days; March 2012 thru                  Bankr., S.D. Tex. (J.
      telecommunica      temporary injunction                Feb. 2013, motion granted,                Bohm); adv. proc. 10-
      tions company      prohibiting contact with            the Fifth Circuit affirmed, see           3150
      reorganized        debtor’s employees and              https://www.ca5.uscourts.gov/opinions/u
                                                             npub/15/15-20246.0.pdf
      under chapter      prohibiting pursuit of
      11, movant         litigation
11.   Individual and     Client’s objection to the           Jan. 2012, 3 hours, objection             Bankr., S.D. Tex (J.
      principal of       chapter 7 trustee’s request for     overruled                                 Jones), case #11-
      corporate          court approval of a settlement                                                32041
      chapter 7          of litigation with insurance
      debtor             company
12.   Debtor in          Creditor builder’s suit for         3 days of bifurcated trial;               Bankr., S.D. Tex. (J.
      chapter 11         breach of construction              June 2011; parties                        Brown); adv. proc. 11-
      bankruptcy of      contract removed to                 successfully mediated with                03070
      Texas limited      Bankruptcy Court from Teton         Judge K. Ellison after trial on
      partnership that   County, WY                          the contract, but before trial
      owned multi-                                           on damages occurred
      million dollar
      home in
      Jackson, WY
13.   Small              Second motion for contempt          Nov. 2010 1.5 hours; motion               Bankr., S.D. Tex. (J.
      telecommunica      of temporary injunction             granted and fees awarded in               Bohm); adv. proc. 10-
      tions company      prohibiting contact with            favor of debtor                           3150
      reorganized        debtor’s employees and
      under chapter      prohibiting pursuit of
      11, movant         litigation
14.   Limited            Trial on court’s order that         Oct. 2010; half day; case                 Bankr., S.D. Tex. (J.
      partnership        debtor show cause why case          dismissed                                 Paul); case # 10-32200
      with               should not be dismissed
      commercial
      lending
      business in
      chapter 11
15.   Small              First motion for contempt of        Oct. 2010; 1.5 hours of trial;            Bankr., S.D. Tex. (J.
      telecommunica      temporary injunction                motion granted, and fees                  Bohm); adv. proc. 10-
      tions company      prohibiting contact with            awarded in favor of debtor                3150
      reorganized        debtor’s employees and
      under chapter      prohibiting pursuit of
                                                         8
        Case 20-30162 Document 19 Filed in TXSB on 01/28/20 Page 10 of 10



    Client(s)          Description of dispute              Length of trial/Results                    Court and case #
    11                 litigation
16. Large oilfield     Dispute with debtor’s pre-          3 days of trial during Aug.                Bankr., N.D. of Tex
    services           bankruptcy secured lender           2010; Oklahoma and Texas                   (J. Houser); adv. proc.
    providers and      over validity and priority of       liens in favor of mineral                  # 09-03447
    creditors in the   bank’s various recorded             lienholders declared partially
    chapter 11         mortgage documents versus           prior to bank mortgage; see
    bankruptcy         mechanic/mineral liens filed        the following pre-trial
    case of an oil     by oilfield service providers       summary judgment ruling
    and gas                                                which describes the issues
    exploration                                            tried: see
    company                                                https://www.txnb.uscourts.gov/sites/txnb
                                                           /files/opinions/09-
                                                           03447_Baker_Hughes_Oilfield_Operatio
                                                           ns_Inc._et_al_v._Union_Bank_of_Califo
                                                           rnia%2C_N.A._et_al_08_25_2010.pdf




                                                       9
